RECOMMENDED FOR FULL-TEXT PUBLICATION
                           Pursuant to Sixth Circuit Rule 206
                                 File Name: 09a0386p.06

              UNITED STATES COURT OF APPEALS
                              FOR THE SIXTH CIRCUIT
                                _________________


                                                     X
                                                      -
 FRIENDS OF TIMS FORD,
                                                      -
                             Plaintiff-Appellant,
                                                      -
                                                      -
                                                          No. 08-5706
            v.
                                                      ,
                                                       >
                                                      -
 FYKE, in his official capacity as Comissioner, -
 TENNESSEE VALLEY AUTHORITY; JAMES H.
                                                      -
                                                      -
 TENNESSEE DEPARTMENT OF ENVIRONMENT
 AND CONSERVATION,                                    -
                           Defendants-Appellees, -
                                                      -
                                                      -
                                                      -
 CITY OF WINCHESTER, TENNESSEE; REC
 DEVELOPMENT, LLC; PARCEL 71-1 DOCK                   -
                                                      -
                                                      -
 ASSOCIATION, LLC; TWIN CREEKS
                                                      -
 DEVELOPMENT, LLC; ROCKY TOP
                                                      -
 LAKESHORE DEVELOPMENT, LLC.;
 WINCHESTER MARINA, LLC; DONALD                       -
                                                      -
                         Intervening Defendants. -
 MINOR,

                                                      -
                                                     N
                       Appeal from the United States District Court
                   for the Eastern District of Tennessee at Winchester.
                  No. 06-00066—Harry S. Mattice, Jr., District Judge.
                                Argued: June 17, 2009
                        Decided and Filed: November 6, 2009
                 Before: KEITH, COLE, and WHITE, Circuit Judges.

                                  _________________

                                      COUNSEL
ARGUED: Gregory D. Buppert, DODSON, PARKER, BEHM & CAPPARELLA, P.C.,
Nashville, Tennessee, for Appellant. Harriet A. Cooper, TENNESSEE VALLEY
AUTHORITY, Knoxville, Tennessee, Elizabeth P. McCarter, OFFICE OF THE
TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for Appellees. ON BRIEF:
Gregory D. Buppert, DODSON, PARKER, BEHM & CAPPARELLA, P.C., Nashville,
Tennessee, Joe W. McCaleb, JOE W. McCALEB AND ASSOCIATES, Primm Springs,
Tennessee, Frank M. Fly, BULLOCK, FLY AND HORNSBY, Murfreesboro, Tennessee,


                                            1
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                         Page 2
                    Authority, et al.


for Appellant. Harriet A. Cooper, John E. Slater, William T. Terrell, TENNESSEE
VALLEY AUTHORITY, Knoxville, Tennessee, Elizabeth P. McCarter, OFFICE OF THE
TENNESSEE ATTORNEY GENERAL, Nashville, Tennessee, for Appellees. Clifton N.
Miller, HENRY, McCORD, BEAN, MILLER, GABRIEL & LaBAR, PLLC, Tullahoma,
Tennessee, for Intervenors.
                                   _________________

                                        OPINION
                                   _________________

        DAMON J. KEITH, Circuit Judge. Plaintiff-Appellant Friends of Tims Ford
(“FTF”) appeals from the district court’s dismissal of its case on summary judgment for want
of standing. FTF is an unincorporated association of individuals, families, and homeowners’
associations, who own property adjoining the Tims Ford Reservoir (“Reservoir”) or in
adjacent communities, and are concerned about the environmental impact of land
development near the Reservoir and the environmental impact of increased boating on, and
community use of, Reservoir water. FTF seeks declaratory and injunctive relief against the
Tennessee Valley Authority (“TVA”) and James H. Fyke, in his official capacity as
Commissioner of the Tennessee Department of Environment Conservation (“TDEC”), for
alleged violations of the National Environmental Policy Act of 1969 (“NEPA”), 42 U.S.C.
§§ 4331, et seq., by TVA and TDEC in their implementation of the Tims Ford Reservoir
Land Management and Disposition Plan (“LMDP”), based on the Final Environmental
Impact Statement (“FEIS”) prepared by TVA and TDEC, and for violations of the TVA Act
of 1933 (“TVA Act”), 16 U.S.C. § 831c(k)(a) and 16 U.S.C. § 831y-1, in the development
of two parcels of land, Fanning Bend, and a parcel conveyed to the City of Winchester,
Parcel 79B. FTF has also brought state law claims against TDEC. Id. Because we find that
FTF has failed to demonstrate standing to bring this case, we AFFIRM the district court’s
decision to dismiss this action without prejudice.
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                          Page 3
                    Authority, et al.


                                  I.   BACKGROUND

A.      Facts

        TVA completed the Reservoir in 1970 for purposes of flood control, hydroelectric
generation, recreation, and economic development. Over the years, transfers and sales of
land for various commercial, industrial, residential and recreational uses resulted in
government ownership of 6,453 acres of land at the 11,183-acre Reservoir, of which 1,854
acres were owned by TVA and 4,599 acres were owned by TDEC. In 1998, TVA and
TDEC agreed by contract to create an LMDP to determine specific uses of the Reservoir.
The FEIS/LMDP at issue in this case is in fulfillment of that agreement.

        FTF specifically challenges the decision by TVA and TDEC to choose as its
preferred alternative for development of the Reservoir, as outlined in the FEIS/LMDP,
“Alternative B-1, Balanced Land Development with Conservation Partnership,” which FTF
asserts was not revealed nor discussed in the draft EIS (“DEIS”) prepared and circulated for
public comment. Alternative B-1 “was developed by modifying B,” which was presented
in the DEIS, “to reflect further analysis and public comment” on the DEIS. In relevant part,
it created a new allocation zone, Zone 8, and opened up nine additional shoreline miles for
consideration of requests for community docks. The TVA Board adopted the LMDP, as
described in Alternative B-1, on August 29, 2000, and the Tennessee State Building
Commission adopted the plan on September 14, 2000. TVA issued its record of decision on
the LMDP on October 28, 2000, and it was published in the Federal Register on November
8, 2000.

        FTF also challenges the implementation of the FEIS/LMDP in the disposition of
State property. After soliciting development proposals based on a series of conservation
development goals outlined in the “Concept Plan Book, Fanning Bend Conservation
Development, Tims Ford Reservoir - Winchester Tennessee” (“Concept Plan Book”), TDEC
disposed of a particular tract of land, Fanning Bend, for private residential development. In
the Quitclaim Deed transferring Fanning Bend to the private developer, TDEC imposed
certain restrictive covenants, such as prohibiting the construction of “individual or private
water-use facilities”on this parcel, enforceable by the State of Tennessee, as Grantor, upon
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                           Page 4
                    Authority, et al.


the private developer, its successors and assigns. In the instant action, FTF challenges the
decision by TVA and TDEC to transfer land to a private developer and then to issue permits
allowing the private developer to build nine community boat dock facilities. FTF also
challenges TVA’s decision to grant permits for marinas and community boat docks on Parcel
79B in violation of the zoning requirements in the LMDP/FEIS and the TVA Act.

        In sum, among numerous specific allegations, FTF alleges TVA and TDEC violated
NEPA, the TVA Act, and its own rules in transferring land for permanent residential
development to the benefit of private developers; implementing a procedurally deficient
FEIS/LMDP; failing to create a mandatory supplemental EIS in light of the Fanning Bend
development project; and granting permits for the construction of a marina, boat dock, pier
and boat slips on land specifically prohibited from such use. FTF also alleges that TVA
failed to supplement the FEIS/LMDP after receiving significant new data from a
“Recreational Boating Capacity Study” prepared and completed by TVA in 2002.

        In support of FTF’s assertion that it has standing to pursue these claims, two FTF
members, Robert Taylor (“Taylor”) and Steve Hammond (“Hammond”), filed affidavits
alleging they are directly affected by the failure of TDEC to enforce the restrictive covenants
in the deed to the developer of Fanning Bend and in the placement of two large community
boat docks in Willis Lake Cove. Taylor and Hammond allege that these boat docks add
significant boat traffic resulting in impaired boating safety, significantly more bank erosion,
and degraded water quality. Taylor alleges that normal activity on these boat docks adds
water pollution and significantly more noise, and that the docks themselves obstruct the view
of the wooded shoreline.

        In its request for relief, FTF seeks: (1) a preliminary injunction prohibiting TVA and
TDEC from proceeding with any additional development warranting community boat dock
approvals and/or permits or transfers of land for residential or commercial development on
the Reservoir pending the litigation of this action; (2) a declaratory judgment stating that
TVA and TDEC’s implementation of the FEIS/LMDP violates NEPA, the TVA Act, and
TVA’s own regulations and guidelines; (3) a declaratory judgment finding unlawful TDEC’s
covenant with the Grantee of the Quitclaim Deed for the Fanning Bend development in
violation of the TVA Act; (4) an order requiring TDEC to enforce the restrictive covenants
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                          Page 5
                    Authority, et al.


in the Quitclaim Deed; (5) a temporary injunction prohibiting TVA and TDEC from
proceeding with any additional development of lake front property on the Reservoir until
they have prepared and circulated for public and intragency comment an adequate
supplemental draft and final EIS identifying and discussing in detail the environmental
impacts from the proposed development of marinas, community boat docks, boat slips,
increased boat traffic on the Reservoir, and permanent residences which allegedly were not
anticipated in the FEIS/LMDP; and (6) costs and fees incurred in this action.

B.      Procedural History

        FTF initiated this lawsuit by filing a complaint on October 27, 2006 against TVA and
TDEC, which the district court granted leave to amend on November 6, 2007. On March 23,
2007, the City of Winchester, Tennessee; Donald Minor; Parcel 71-1 Dock Association,
LLC; REC Development, LLC; Rocky Top Lakeshore Development, Inc.; Twin Creeks
Development, LLC; and Winchester Marina, LLC (the “Intervenors”) filed a motion to
intervene, a memorandum in support of the motion to intervene, and an attached intervening
counter-complaint, alleging that FTF’s lawsuit has “resulted in the stoppage and delay” of
approved projects at the Reservoir and the permitting processes for the docks and other
developments of interest to the Intervenors. The Intervenors further alleged in their counter-
complaint that FTF’s actions were “not brought in good faith and are carried out solely and
intentionally for the purpose of interfering with the contractual rights of the Counter-
Plaintiffs.” The Intervenors sought compensatory damages from FTF in addition to
attorneys’ fees and costs. The motion to intervene was granted on July 5, 2007. FTF filed
objections on July 19, 2007.

        On May 9, 2007, TDEC filed a motion to dismiss FTF’s case for lack of standing.
After receiving an extension of time, FTF filed a response to TDEC’s motion on June 19,
2007. On June 20, 2007, TDEC replied.

        On January 14, 2008, the district court entered an “Order to Show Cause,” requiring
FTF to demonstrate why the instant action should not be dismissed for lack of standing. The
parties (FTF and all of the defendants) were ordered to “submit briefs and supporting
evidence” on the issue of FTF’s associational standing. The district court held in abeyance
No. 08-5706             Friends of Tims Ford v. Tennessee Valley                                       Page 6
                        Authority, et al.


all pending motions and objections while the parties briefed the issue of FTF’s associational
standing. In compliance, FTF filed a response to the order on February 4, 2008, attaching
                                                                                                              1
the sworn affidavits of Taylor and Hammond. Defendants Fyke, TVA, and the Intervenors
filed responses on February 19, 2008, to which FTF replied on February 26, 2008.

         On March 20, 2008, the district court issued an order and judgment dismissing,
without prejudice, FTF’s federal causes of action for lack of standing and declining to
exercise supplemental jurisdiction over FTF’s and the Intervenors’ state law claims. The
district court expressly held that FTF failed to assert concrete and particularized
allegations of a threat of future injury resulting from the development of future
community boat docks, and that FTF, and its members, established instead an injury in
fact stemming from two already-constructed docks. The district court, therefore, found
that FTF failed to satisfy the redressability prong of the standing inquiry, as the injury
in fact alleged could not be redressed by the declaratory and injunctive relief sought.

         FTF timely appealed.


         1
           FTF argues that the Intervenors are improperly before this Court because their right to intervene
was limited to the “stages of the litigation addressing the appropriateness of an injunction.” Federal courts
have the authority to apply appropriate conditions or restrictions on an intervention as of right. See
Stringfellow v. Concerned Neighbors in Action, 480 U.S. 370, 383 n.2 (1987) (Brennan, J., concurring)
(quoting Advisory Committee Notes on Fed. R. Civ. P. 24, 28 U.S.C. App., p. 567, and noting that “‘[a]n
intervention of right under the amended rule [24(a)] may be subject to appropriate conditions or restrictions
responsive among other things to the requirements of efficient conduct of proceedings’”); see also Forest
Conservation Council v. U.S. Forest Serv., 66 F.3d 1489, 1495 (9th Cir. 1995) (noting that a court may
limit intervention of a nonparty to those issues in which the nonparty has a sufficient interest). In this case,
while the magistrate judge expressly stated that the Intervenors’ ability to protect their interests would be
impaired at the stages of litigation dealing with the appropriateness of an injunction, he did not clearly limit
the grant of the Intervenors’ motion to intervene to the remedial stages of litigation. Although our Court
has reviewed, at least once, a case in which private litigants have intervened as defendants in a NEPA suit,
we have not expressly confronted the issue of whether this type of intervention is appropriate. See Save
Our Cumberland Mountains v. Kempthorne, 453 F.3d 334 (6th Cir. 2006); see also Anglers of the Au Sable
v. U.S. Forest Serv., 590 F. Supp. 2d 877, 882 (E.D. Mich. 2008). Additionally, those Circuits that have
allowed private parties or non-federal parties to intervene in NEPA actions are split as to whether such
intervention is limited to the remedial stages of litigation. See, e.g, Forest Conservation Counsel, 66 F.3d
at 1495-97 (finding that “third parties have been granted leave to intervene only in the remedial phase of
a case” and limiting the non-federal parties to intervention on “the question of whether an injunction that
would directly and immediately affect their legally protected interests should issue” but declining to
address whether contractually protected economic interests would entitle intervention); Kleissler v. U.S.
Forest Serv., 157 F.3d 964 (3d Cir. 1998) (allowing private parties and local governmental bodies to
intervene as defendants in a NEPA lawsuit without limitation to the remedial stage of the lawsuit).
Because the parties have not briefed the issue of whether non-federal parties may intervene in NEPA
lawsuits on the basis of economic interests, we find it inappropriate to confront this issue here.
Additionally, because we find the Intervenors’ ability to protect their interests would only be impaired at
the stages of litigation dealing with the appropriateness of an injunction, we decline to consider their
arguments on appeal.
No. 08-5706           Friends of Tims Ford v. Tennessee Valley                               Page 7
                      Authority, et al.


                                                II.

        Before reaching the merits of this case, we must address several threshold issues
raised by the parties.

        As a first matter, TVA contends it invited public comment on the adoption of the
FEIS for thirty days after publication of the availability of the FEIS/LMDP and that
FTF’s “failure to comment on or object to the selection of Alternative B-1 precludes a
challenge to it.” Contrary to TVA’s contention, failure to object or comment on a
selection during administrative proceedings does not automatically preclude one from
challenging the selection. Neither NEPA itself, 42 U.S.C. §§ 4321 et seq., nor the CEQ
regulations for the implementation of NEPA, 40 C.F.R. Parts 1500-1508, expressly limit
judicial review of final agency action to those who preserved their appellate rights
through public comment. See 40 C.F.R. § 1506.6 (detailing public involvement); 40
C.F.R. § 1503.2 (limiting the duty to comment to “Federal agencies with jurisdiction by
law or special expertise with respect to any environmental impact involved and agencies
which are authorized to develop and enforce environmental standards”). Additionally,
as the Supreme Court found in Dep’t of Transp. v. Pub. Citizen, 541 U.S. 752, 765
(2004), “the agency bears the primary responsibility to ensure that it complies with
NEPA . . . and . . . an EIS’ flaws might be so obvious that there is no need for a
commentator to point them out specifically in order to preserve its ability to challenge
a proposed action.”        TVA has not shown why, nor are we persuaded that, the
development of the Reservoir in the face of a deficient FEIS/LMDP was not so obvious
that FTF needed to comment to preserve its right to appeal.

        Next, TVA asserts that FTF’s NEPA claims are barred by the applicable statute
of limitations.2 Whether a claim is barred by the relevant statute of limitations is a
question of law that we review de novo. Sierra Club v. Slater, 120 F.3d 623, 630 (6th
Cir. 1997).

        2
         This was not a basis on which the district court dismissed FTF’s lawsuit. Appellate courts,
however, may affirm a decision on any grounds supported in the record. Ley v. Visteon Corp., 543 F.3d
801, 805-06 (6th Cir. 2008).
No. 08-5706        Friends of Tims Ford v. Tennessee Valley                        Page 8
                   Authority, et al.


       NEPA does not authorize a private right of action, but judicial review is granted
through the Administrative Procedure Act (“APA”), 5 U.S.C. §§ 701-706. Sierra Club,
120 F.3d at 630-31 (citing 5 U.S.C. § 702); see also 5 U.S.C. § 706. A “complaint under
the APA for review of an agency action is a ‘civil action’ within the meaning of”
28 U.S.C. § 2401(a), and is governed by a six-year statute of limitations. Sierra Club,
120 F.3d at 631; see also Southwest Williamson County Cmty. Ass’n v. Slater, 173 F.3d
1033, 1036 (6th Cir. 1999). The limitations period begins to run from the time of “final
agency action.” Southwest, 173 F.3d at 1036 (citing 5 U.S.C. § 704). In determining
what constitutes final agency action, “‘[t]he core question is whether the agency has
completed its decisionmaking process, and whether the result of that process is one that
will directly affect the parties.’” Id. (quoting Franklin v. Massachusetts, 505 U.S. 788
(1992)). A “final EIS,” for example, “or the record of decision [“ROD”] issued thereon
constitute[s] final agency action.”     Id.; see also Sierra Club, 120 F.3d at 630.
Additionally, “[a]pproval of a [land use] plan is a major Federal action requiring an EIS
. . . [and] that action is completed when the plan is approved.” Norton v. S. Utah
Wilderness Alliance, 542 U.S. 55, 73 (2003) (citations and internal quotation marks
omitted). Read together, the ROD on the LMDP, based on the accompanying FEIS, is
the final relevant agency action in the instant case. Cf. Or. Natural Desert Ass’n v. U.S.
Forest Serv., 465 F.3d 977, 983 (9th Cir. 2006) (stating that “issuance of an AOI [annual
operating instruction] . . . is the consummation of a process that sets the parameters for
the upcoming grazing season and . . . imposes legal consequences on the permit holder)
(emphasis added). Here, the ROD on the LMDP was issued on October 28, 2000. When
FTF filed its complaint on October 27, 2006, it did so just before the expiration of the
applicable statute of limitations. Therefore, the claims relating to the adequacy,
preparation and implementation of the LMDP, and the accompanying FEIS, under
NEPA are not time-barred.

       Finally, FTF contends that the district court’s decision to dismiss this case on
summary judgment was procedurally improper. We review a district court’s decision
to convert a motion to dismiss under Rule 12(b)(6) into a motion for summary judgment
No. 08-5706        Friends of Tims Ford v. Tennessee Valley                               Page 9
                   Authority, et al.


under Rule 56 for abuse of discretion. Ball v. Union Carbide Corp. 385 F.3d 713, 719
(6th Cir. 2004); see also Shelby County Health Care Corp. v. S. Council of Indus.
Workers Health & Welfare Trust Fund, 203 F.3d 926, 931 (6th Cir. 2000). Before a
district court can make this conversion, it must give the “parties . . . [a] reasonable
opportunity to present all material made pertinent to” the issue, which requires sufficient
notice and an opportunity for further discovery. Ball, 385 F.3d at 719 (quoting Fed. R.
Civ. P. 12(b)); see Shelby, 203 F.3d at 931 (noting that “[w]hether a district court must
provide actual notice that it intends to convert a motion to dismiss into a motion for
summary judgment depends on the facts and circumstances of each case”). Once the
conversion has been made, the substance of the district court’s decision is reviewed de
novo “under the normal standards for summary judgment.” Shelby, 203 F.3d at 931.

       The district court issued an “Order to Show Cause” on January 14, 2008,
ordering the parties to show through briefs and supporting evidence “why the instant
action should not be dismissed for lack of standing,” particularly associational standing,
as “Plaintiff purports to prosecute the instant action as an unincorporated association
. . . .” The district court’s procedural action was consistent with the power it has to
require further particularized allegations of fact before dismissing a case for lack of
jurisdiction. In Warth v. Seldin, the Supreme Court detailed the procedure by which
appellate courts are to rule on such motions to dismiss:

       both the trial and reviewing courts must accept as true all material
       allegations of the complaint, and must construe the complaint in favor of
       the complaining party . . . . At the same time, it is within the trial court’s
       power to allow or to require the plaintiff to supply, by amendment to the
       complaint or by affidavits, further particularized allegations of fact
       . . . . If, after this opportunity, the plaintiff’s standing does not adequately
       appear from all materials of record, the complaint must be dismissed.
Warth v. Seldin, 422 U.S. 490, 501-02 (1975). In this case, the parties were ordered to
submit briefs and supporting evidence on the issue of associational standing. After
granting the parties an opportunity for further discovery (21 days from the date on which
the Order to Show Cause was filed until the initial brief was due), and accepting as true
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                       Page 10
                    Authority, et al.


all of FTF’s factual allegations, the district court found that FTF failed to demonstrate
standing. Thus, the district court faithfully complied with the process outlined in Warth.

        FTF’s argument that it suffered prejudice because discovery was still fully
underway when the district court dismissed its case is undermined by its failure to
demonstrate, or even allege, that it sought an extension of time to complete discovery
prior to filing its initial brief. It did move the district court for leave to amend its
pleadings or file additional affidavits, but only “[i]n the event . . . [the district court]
[found] that the Plaintiff’s allegations [were] insufficient in some degree to support
associational or representational standing” -- a blatant request for a second bite of the
apple. Moreover, FTF, in fact, filed affidavits along with its brief.

        FTF additionally argues that it was given insufficient notice that it risked
dismissal as to both defendants in that the “Order to Show Cause” did not address any
defendant other than TDEC, nor was there any other dispositive motion before the court
other than the State’s. FTF’s argument is unpersuasive. The district court expressly
stated in its “Order to Show Cause” that “the Plaintiff’s Complaint,” which was filed
against both defendants, “does not established [sic] that at least one of its members has
individual standing to bring the instant action.” (ROA at 344). In that same order, the
district court directed the “defendants,” in plural, to submit responsive briefs. The
defendants did so, and TVA specifically addressed FTF’s standing to raise the federal
causes of action at issue. In reply, FTF addressed TVA’s arguments, even as it called
them procedurally improper and not properly before the district court. FTF cannot
reasonably claim surprise and prejudice due to lack of notice that its federal claims
risked dismissal, given that it addressed the substance of these claims. Cf. Salehpour v.
Univ. of Tenn., 159 F.3d 199, 204 (6th Cir. 1998) (holding that notice is required
“[w]here one party is likely to be surprised by the proceedings”). Therefore, the district
court’s dismissal of FTF’s complaint was procedurally proper.

        We turn to the merits of the standing issue.
No. 08-5706            Friends of Tims Ford v. Tennessee Valley                                   Page 11
                       Authority, et al.


                                                   III.

A.       Standard of Review

         Whether a party has standing to assert “NEPA claims” and TVA claims “is an
issue of law subject to de novo review.” Michigan v. United States, 994 F.2d 1197, 1202
(6th Cir. 1993).

B.       Analysis

         The central issue before us is whether FTF has standing to sue TVA and TDEC
for their alleged violations of NEPA and the TVA Act. To demonstrate constitutional
standing, a plaintiff must satisfy the following three elements: (1) an allegation of an
“injury in fact,” which is a concrete harm suffered by the plaintiff that is actual or
imminent, rather than conjectural or hypothetical; (2) a demonstration of “causation,”
which is a fairly traceable connection between the plaintiff’s injury and the complained-
of conduct of the defendant; and (3) a demonstration of “redressability,” which is a
likelihood that the requested relief will redress the alleged injury. Steel Co. v. Citizens
for a Better Env’t, 523 U.S. 83, 102-04 (1998); see also Wuliger v. Mfrs. Life Ins. Co.,
567 F.3d 787, 793 (6th Cir. 2009). Additionally, a plaintiff “seeking judicial review of
agency action under the APA . . . must not only meet constitutional requirements of
standing, but must also demonstrate prudential standing,” which exists if “the interest
that the plaintiff seeks to protect is ‘arguably within the zone of interests to be protected
or regulated by the statute . . . in question.’”3 Courtney v. Smith, 297 F.3d 455, 460-61
(6th Cir. 2002) (citations omitted). Prudential standing is also met if the plaintiff alleges
it suffered a legal wrong. Ctr. for Biological Diversity v. Lueckel, 417 F.3d 532, 536
(6th Cir. 2005). The legal injury or interest sought to be protected must relate to
“‘agency action,’ which is defined to include ‘failure to act.’” Id.



         3
          As noted earlier, NEPA does not authorize a private right of action but judicial review is granted
through the APA. Sierra Club, 120 F.3d at 630-31 (citing 5 U.S.C. § 702); see also 5 U.S.C. § 706.
Similarly, a private party brings a TVA Act claim under the APA. See McCarthy v. Middle Tenn. Elec.
Membership Corp., 466 F.3d 399, 406 (6th Cir. 2006).
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                       Page 12
                    Authority, et al.


        As an unincorporated association, FTF also must demonstrate associational
standing, which is met when: (1) the organization’s “members would otherwise have
standing to sue in their own right”; (2) “the interests it seeks to protect are germane to
the organization’s purpose”; and (3) “neither the claim asserted nor the relief requested
requires the participation of individual members in the lawsuit.” Hunt v. Wash. State
Apple Adver. Comm’n, 432 U.S. 333, 343 (1977); see also Fednav, Ltd. v. Chester, 547
F.3d 607, 615 (6th Cir. 2008). The plaintiff bears the burden of showing standing as to
each type of relief sought. Summers v. Earth Island Inst., 129 S. Ct. 1142, 1149 (2009).
Here, FTF’s request for injunctive and declaratory relief requires a showing of: (1) a
“likelihood of substantial and immediate irreparable injury,” a “requirement that cannot
be met where there is no showing of any real or immediate threat that the plaintiff will
be wronged again”; and (2) “the inadequacy of remedies at law.” City of Los Angeles
v. Lyons, 461 U.S. 95, 103, 111 (1983); see also Claybrooks v. Tenn. Dep’t of Corrs.,
1999 U.S. App. LEXIS 15174, *4 (6th Cir. 1999). Where a plaintiff has been asked to
support its standing to bring a case by affidavit or other evidence, said plaintiff must set
forth specific facts, which will be taken as true for purposes of the motion. Lujan v.
Defenders of Wildlife, 504 U.S. 555, 561 (1992); Warth, 422 U.S. at 501-02.

        In the instant case, FTF alleges its members have suffered two types of injuries:
(1) procedural injuries arising from the failure of TVA and TDEC to follow NEPA
procedures; and (2) ongoing injuries to their aesthetic and recreational interests arising
from environmental harm to the Reservoir caused by agency action in violation of NEPA
and the TVA Act.

        Before turning to the merits of FTF’s procedural injury claim, we must address
one final threshold issue raised by TVA. TVA asserts that FTF raises for the first time
on appeal that FTF “pleaded a ‘procedural injury’ sufficient to sustain its standing to sue
for alleged NEPA violations,” and that FTF’s failure to make this argument in response
to the district court’s order to show cause precludes FTF from raising and pursuing such
a theory in this Court. See Molina-Crespo v. U.S. Merit Sys. Prot. Bd., 547 F.3d 651,
662 (6th Cir. 2008); see also Maldonado v. Nat’l Acme Co., 73 F.3d 642, 648 (6th Cir.
No. 08-5706          Friends of Tims Ford v. Tennessee Valley                      Page 13
                     Authority, et al.


1996). TVA’s argument is compelling because FTF did not expressly label any of its
allegations of injury in fact “procedural” before the district court, nor did it argue
entitlement to the relaxed causation and redressability requirements connected to a
procedural injury, as it now asserts on appeal. Nonetheless, FTF did more than raise
these alleged “procedural” injuries in a perfunctory manner when it argued on appeal the
same violations of NEPA and the TVA Act that it raised in its complaint and amended
complaint as well as in its response to the district court’s order to show cause. We
therefore conclude FTF sufficiently pleaded the procedural injury for purposes of our
review.

i. TVA and TDEC’s Alleged Failure to Follow NEPA Procedures

          NEPA is a procedural statute, “designed to ensure that federal agencies consider
the environmental impact of their actions.” Michigan, 994 F.2d at 1199. To satisfy this
goal, “NEPA provides that when a federal agency undertakes ‘major federal action []
significantly affecting the quality of the human environment,’ it must prepare an EIS
concerning that action.” Id. (citing 42 U.S.C. § 4332(2)(C)). Procedural rights are
considered “special” insofar as a person “who has been accorded a procedural right to
protect his concrete interests can assert that right without meeting all the normal
standards for redressability and immediacy.” Lujan, 504 U.S. at 573 n.7.

a. Procedural Injury in Fact

          “To show a cognizable injury in fact in a procedural injury case, a plaintiff must
allege that the agency violated certain procedural rules, that these rules protect a
plaintiff’s concrete interests and that it is reasonably probable that the challenged action
will threaten these concrete interests.” Ouachita Watch League v. Jacobs, 463 F.3d
1163, 1170 (11th Cir. 2006); see also Town of Winthrop v. FAA, 535 F.3d 1, 6 (1st Cir.
2008); Citizens for Better Forestry v. USDA, 341 F.3d 961, 969-70 (9th Cir. 2003);
Heartwood, Inc. v. U.S. Forest Serv., 230 F.3d 947, 952 (7th Cir. 2000); Comm. to Save
the Rio Hondo v. Lucero, 102 F.3d 445, 449 (10th Cir. 1996). Additionally, “[i]t is well
settled that, in a NEPA suit, a cognizable procedural injury exists when a plaintiff alleges
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                        Page 14
                    Authority, et al.


that a proper EIS has not been prepared . . . when the plaintiff also alleges a ‘concrete’
interest - such as an aesthetic or recreational interest - that is threatened by the proposed
actions.” Ouachita, 463 F.3d at 1171 (citations and internal quotation marks omitted);
see Lujan, 504 U.S. at 578 (stating that concrete injury is required in suits against the
government, including those alleging a procedural injury); see also City of Las Vegas v.
FAA, 570 F.3d 1109, 1114 (9th Cir. 2009); City of Clarkson Valley v. Mineta, 495 F.3d
567, 569 (8th Cir. 2007). NEPA is action-oriented rather than result-oriented. See
Robertson v. Methow Valley Citizens Council, 490 U.S. 332, 349-50 (1989). “If the
adverse environmental effects of the proposed action are adequately identified and
evaluated, the agency is not constrained by NEPA from deciding that other values
outweigh the environmental costs.” Id. at 350.

        Whether FTF has adequately alleged a procedural injury in fact turns on whether
the FEIS/LMDP fell below the standard required to comply with NEPA’s procedural
requirements and is linked to a concrete harm asserted by one of FTF’s members that is
connected to a proposed action. Here, FTF alleges: (1) “the agencies created a new land
use classification in the FEIS, Zone 8, that was not presented in the [DEIS] and that the
Zone 8 classification would open an additional nine miles of shoreline for the installation
of boat docks”; (2) “the agencies ‘failed to consider or even discuss in the FEIS/LMDP
the environmental impacts,’ including detrimental impacts to water quality, ‘to the
Reservoir from increased development of permanent residential homes on private land’
as a result of the Zone 8 designation”; and that (3) “the FEIS concluded that the new
Zone 8 designation would benefit water quality without analysis and without evidence
of ‘any tangible, quantifiable’ benefits.” FTF also alleges that a recreational boating
study conducted in 2002 provided significant new information relevant to environmental
concerns and warrants the preparation of a supplemental EIS.

        FTF has failed to adequately plead a procedural injury, because it has failed to
connect the procedural harm alleged in its complaint – the creation of a new land use
classification in the FEIS without an environmental assessment, resulting in
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                       Page 15
                    Authority, et al.


“uninformed–rather than unwise–agency action” in violation of NEPA – to specific harm
threatening particular FTF members. See Robertson, 490 U.S. at 351.

        In support of its assertion that its members suffered concrete harm from the
challenged activity, FTF submitted the affidavits of Hammond and Taylor.
“[E]vironmental plaintiffs adequately allege injury in fact when they aver that they use
the affected area and are persons ‘for whom the aesthetic and recreational values of the
area will be lessened’ by the challenged activity.” Friends of the Earth, Inc. v. Laidlaw
Envt’l Servs., Inc., 528 U.S. 167, 183 (2000) (quoting Sierra Club v. Morton, 405 U.S.
727, 735 (1972)); see also Am. Canoe Ass’n v. City of Louisa Water & Sewer Comm’n,
389 F.3d 536, 541-42 (6th Cir. 2004). In Robert Taylor’s affidavit, he states that he lives
“within 100 yards of the Fanning Bend Subdivision” and is “being directly impacted by
the placing [of] a large community dock with 20 boat slips in Willis Lake Cove,
approximately 100 yards and a second large dock with 10 boat slips approximately 500
yards from my property.” He states that this “is contrary to public commitments made
by TDEC and TVA during the planning stages of Fanning Bend, and to the restrictive
deed covenants” in the deed to the developer of Fanning Bend. Taylor further alleges
that these community docks add “significant boating traffic resulting in impaired boating
safety, significantly more bank erosion, and degraded water quality” and that the activity
on the two large docks “add water pollution, significantly more noise and the docks
themselves block the view from Willis Lake Cove of the pristine wooded shoreline.”
Therefore, Taylor alleges direct harm from two already-constructed community boat
docks located in Willis Cove.

        Steve Hammond’s affidavit in support of FTF’s complaint alleges that he owns
a home “within 100 yards of the Fanning Bend Subdivision” and is “being directly
impacted by the allowance of community boat slips within Willis Cove,” which “adds
significant boating traffic to the cove” that “further impairs boating safety . . . and will
result in significantly more bank erosion which also results in degraded water quality.”
He additionally states that:
No. 08-5706         Friends of Tims Ford v. Tennessee Valley                       Page 16
                    Authority, et al.


        The Request for Quotes [used in soliciting the developer of Fanning
        Bend] included a Site Parameters Map which identified 3 potential
        locations for 1 or more community docks but which include no
        acceptable locations within Willis Cove. Finally, 9 community docks
        were permitted with 220 boat slips (2 community docks with 30 boat
        slips within Willis Cove). This action results in a violation of the public
        commitment and the Concept Plan by allowing multiple community
        docks in multiple locations, including Willis Cove.
Hammond further alleges that by “not enforcing the Concept Plan parameters, TDEC has
. . . allowed the degradation of water safety and water quality in and around Fanning
Bend and its adjoining properties.” Id. At oral argument, FTF acknowledged that all 9
community boat docks have now been built. Both Taylor and Hammond, therefore,
allege harm from already-constructed community boat docks.

        FTF has failed to demonstrate how the alleged flaws in the FEIS/LMDP, which
focus primarily on Zone 8, while Fanning Bend is a Zone 7 parcel, particularly and
concretely relate to the harm suffered by Taylor and Hammond from construction in
Fanning Bend. Additionally, FTF alleges that the recreational boating study conducted
by TVA in 2002 constituted “significant new . . . information relevant to environmental
concerns,” but does not additionally allege that this information bears upon a specific
“proposed action or its impacts,” rendering the challenged activity inadequate to support
a procedural injury. See 40 C.F.R. § 1502.9(c); FTF’s Br. at 22-23.

b. Causation and Redressability

        Because FTF has failed to successfully allege a procedural injury in fact, we need
not reach the issues of causation and redressability to find that FTF lacks standing in this
case to litigate a procedural injury claim.

ii. Ongoing Aesthetic and Recreational Injuries

        FTF additionally alleges that the Zone 8 classification in the FEIS/LMDP
violates NEPA, and that the decision by TDEC, in partnership with TVA, to conceive
a development plan for Fanning Bend and then allow it (land acquired by eminent
domain or acquisition for a public purpose) to be conveyed to private developers for
No. 08-5706        Friends of Tims Ford v. Tennessee Valley                      Page 17
                   Authority, et al.


private residential development, is totally outside the scope of, and contrary to, the
explicit language in the TVA Act, 16 U.S.C. § 831c(k)(a). FTF also alleges that TVA
violated section 26a of the TVA Act, 16 U.S.C. § 831y-1, by granting permits for nine
community dock facilities at Fanning Bend and permits to the City of Winchester to
build a marina, boat docks, pier and boat slips on the shoreline of Parcel 79B, and that
TVA and TDEC have undertaken these activities to implement the FEIS/LMDP in
violation of NEPA. FTF alleges that these violations of the TVA Act and NEPA are
injuring its members’ aesthetic and recreational interests in the Reservoir.

       Again, we are compelled to find that FTF has failed its burden to demonstrate
standing. Under this theory of harm, FTF has failed to allege future injury that could be
redressed by the requested declaratory or injunctive relief, as its two members only
allege direct harm from      already-constructed community boat docks, yet seek:
(1) issuance of a declaratory judgment that implementation of the FEIS/LMDP violates
the TVA Act and NEPA; and (2) an injunction against unidentified future construction.
See Lueckel, 417 F.3d at 537 (stating that “plaintiffs . . . must show that actual, site-
specific activities are diminishing or threaten to diminish their members’ enjoyment of
the designated river segments”); see also San Diego County Gun Rights Comm. v. Reno,
98 F.3d 1121, 1126 (9th Cir. 1996) (stating that “[b]ecause plaintiffs seek declaratory
and injunctive relief only, . . . it is insufficient for them to demonstrate only a past
injury”); Nova Health Sys. v. Gandy, 416 F.3d 1149, 1155 n. 6 (10th Cir. 2005).

       Furthermore, because FTF’s suit does not additionally seek the destruction or
modification of the community boat docks, nor does it seek, as noted by the district
court, “remedial measures to counteract or prevent the harms allegedly caused by the
current docks,” there is no value to a declaratory judgment stating that TVA and TDEC
violated NEPA and the TVA Act. “The real value of the judicial pronouncement -- what
makes it a proper judicial resolution of a ‘case or controversy’ rather than an advisory
opinion -- is in the settling of some dispute which affects the behavior of the defendant
towards the plaintiff.” Hewitt v. Helms, 482 U.S. 755, 761 (1987); see also Steel Co.,
523 U.S. at 107 (noting that “[r]elief that does not remedy the injury suffered cannot
No. 08-5706          Friends of Tims Ford v. Tennessee Valley                    Page 18
                     Authority, et al.


bootstrap a plaintiff into federal court; that is the very essence of the redressability
requirement”). Thus, FTF lacks standing to bring its claim alleging ongoing harm to
its members’ aesthetic and recreational enjoyment of the Reservoir.

                                           IV.

       Lastly, FTF contests the district court’s finding that the APA is not applicable to
state agencies. Because we have already determined that FTF failed to demonstrate
standing under NEPA or the TVA Act, we need not address the applicability of the APA
to state agencies.

       Additionally, the district court was acting well within its rights when it refused
to exercise supplemental jurisdiction over the remaining state law claims against TDEC.
28 U.S.C. § 1367(c)(3); ROA at 497.

                                  V. CONCLUSION

       Accordingly, for the reasons stated above, we affirm the district court’s order
dismissing FTF’s federal and state law claims without prejudice.